In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated December 1, 1997, which granted the plaintiffs’ motion for reargument and renewal of its motion for summary judgment dismissing the complaint, which was granted by order of the same court entered August 8, 1997, and, upon reargument and renewal, denied the motion.
Ordered that the order is reversed, on the law, with costs, the plaintiffs’ motion for reargument and renewal is denied, and the order entered August 8, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint is reinstated.
The infant plaintiff was allegedly injured when another student collided with her during a basketball game. The injury resulted from a spontaneous and unforeseeable act committed by a fellow student, which, under the circumstances, could not have been anticipated in the reasonable exercise of the school’s legal duty to the infant plaintiff (see, Illa v St. Brigid’s School, 245 AD2d 487; Broad v Patico Corp., 243 AD2d 434; Danna v Sewanhaka Cent. High School Dist., 242 AD2d 361; Moores v City of Newburgh School Dist., 237 AD2d 265; Ceglia v Portledge School, 187 AD2d 550; Hauser v North Rockland Cent. School Dist. No. 1, 166 AD2d 553). The plaintiffs failed to raise any issue of fact requiring a trial after the defendant had demonstrated its prima facie entitlement to judgment as a matter of law. Therefore, the defendant is entitled to summary judgment. O’Brien, J. P., Ritter, Thompson, Friedmann and Gold-stein, JJ., concur.